Case: 1:17-md-02804-DAP Doc #: 1623 Filed: 05/09/19 1 of 3. PageID #: 45182



                      UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION                   )
OPIATE LITIGATION                             )
RELATES TO ALL CASES                          )       No. 1:17-md-2804
                                              )       MDL No. 2804
                                              )       Case No. 1:18-0P-46267
                                              )       Hon. Dan Aaron Polster

   MEMORANDUM OF PLAINTIFF CITY OF ST. LOUIS IN RESPONSE TO
 BRIEF OF AMICI CURIAE PUBLIC HEALTH ADVOCACY ORGANIZATIONS

       The Center for Public Health Law Research at Temple University, ChangeLab

Solutions, Health in Justice Action Lab, Network for Public Health Law, Northeastern

University’s Center for Health Policy and Law, The Public Health Advocacy Institute,

and Public Health Law Watch have filed a brief as amici curiae, advocating judicial

imposition of their desiderata on disposition of any proceeds of a hypothetical global

settlement of the national prescription opiate litigation (more commonly referred to as

opioid litigation). The City of St. Louis is plaintiff in one of the MDL cases, 1:18-op-

46267-DAP, and respectfully submits the following points in response to the public

health advocacy organizations (hereinafter amici advocacy organizations).

       1.      The sum and substance of the suggestions of amici advocacy organizations

is that the democratic legislative process cannot be trusted to make sensible use of any

funds distributed to state and local governments through any global settlement of the

pending litigation. They point to the use of tobacco litigation settlement distributions in

furtherance of government policies unrelated to "public health" as somehow a defect in

the tobacco litigation settlement. This view is antithetical to constitutional government.

The power to tax and spend is universally reserved to the legislative branch of
Case: 1:17-md-02804-DAP Doc #: 1623 Filed: 05/09/19 2 of 3. PageID #: 45183



government in the United States. It is a fundamental attribute of American constitutional

democracy. The position of amici advocacy organizations seems to be that this Court

should substitute its (and amici's) judgment for the judgment of the elected

representatives of the people as to budget priorities, if settlement is achieved. The Court

should no such thing.

       2.      Even in the realm of remedying federal constitutional violations, the

authority of federal courts to take control of the taxing and spending powers of state and

local governments is carefully restricted, in part by virtue of the Eleventh Amendment

and in part by inherent limitations on the courts' equitable powers. Compare Missouri v.

Jenkins, 495 U.S. 33 (1990) with Pennhurst State School & Hosp. v. Halderman, 465

U.S. 89 (1984); cf. San Antonio Sch. Dist. v. Rodriguez, 411 U.S. 1 (1973) . The MDL is

not a class action, and it is doubtful that this Court has authority to approve or disapprove

a settlement achieved by common consent of plaintiffs and defendants. Cf. Ortiz v.

Fibreboard Corp., 527 U.S. 815 (1999). In any case, the Court should not exercise any

authority to review a settlement to arrogate to itself the powers of a super-legislature,

designating how and when public funds are to be spent.

       3.      The judicial creation of a "foundation" to monitor and perhaps supervise

the distribution of litigation settlement proceeds is not within the realm of federal judicial

power. As noted, the Court is not a super-legislature, free to enact rules and regulations

governing the states and local governments without reference to Congress or the states'

legislative bodies. See Day-Brite Lighting, Inc. v. Missouri, 342 U.S. 421 (1952). The

proposal of amici advocacy organizations is properly addressed to the legislatures of the

state and local government plaintiffs. The lawsuits pending before this Court seek




                                              2
Case: 1:17-md-02804-DAP Doc #: 1623 Filed: 05/09/19 3 of 3. PageID #: 45184



damages for past injuries caused by the defendants, damages which consist of the

economic harm to state and local governments flowing from defendants' illegal conduct.

The issue that amici advocacy groups overlook is that any funds realized from a

settlement can and will compensate the plaintiffs for the past fiscal impact of defendants'

conduct, which caused diversion of public resources to address the results of that

conduct. In other words, a dollar spent in the past on treatment services due to

defendants' conduct was a dollar not spent on other pressing public needs, such as

infrastructure, pollution control, suppression of violent crime, and the like. The plaintiffs

are in the best position to assess how any settlement funds are to be spent, not advocacy

groups (who have their own self-interest) or the courts.

       In conclusion, plaintiff City of St. Louis respectfully submits that the Court--to

the extent that any issue of settlement is properly before it--must defer to the judgment of

plaintiffs as expressed through their elected representatives, insofar as the financial terms

and conditions of any litigation settlement are concerned.

                                              Respectfully submitted,
                                              JULIAN L. BUSH
                                              CITY COUNSELOR

                                              /s/ Robert H. Dierker
                                              Robert H. Dierker 23671MO
                                              Associate City Counselor
                                              dierkerr@stlouis-mo.gov
                                              J. Brent Dulle
                                              Associate City Counselor
                                              1200 Market St.
                                              City Hall, Rm 314
                                              St. Louis, MO 63103
                                              314-622-3361
                                              Fax 314-622-4956

                                              Attorneys for City of St. Louis




                                              3
